Citation Nr: 0807898	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-14 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the marriage between the veteran and the appellant 
meets the time requirements for the purpose of eligibility 
for Department of Veterans Affairs (VA), Dependency and 
Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He died on May [redacted], 2004.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) based upon a July 2004 administrative decision of the 
Department of Veterans Affairs (VA) Fargo, North Dakota, 
Regional Office (RO) that determined that the appellant was 
not eligible for Dependency and Indemnity Compensation (DIC) 
benefits.  

In September 2007, the appellant's representative appeared at 
a travel Board hearing before the undersigned Veterans Law 
Judge sitting at the RO.  The transcript of that hearing has 
been associated with the claims file and the case is ready 
for appellate review.  


FINDINGS OF FACT

1.  The appellant and veteran were married by ceremony on May 
[redacted], 2003.  There were no earlier marriages between the 
appellant and the veteran.

2.  The veteran died on May [redacted], 2004, less than one year 
following his marriage to the appellant.


CONCLUSION OF LAW

The marriage between the veteran and the appellant does not 
meet the time requirements for the purpose of eligibility for 
Department of Veterans Affairs (VA), Dependency and Indemnity 
Compensation (DIC) benefits.  38 U.S.C.A. §§ 101(3), 1304, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.52, 3.54 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in July 2004 and October 2005.  The 
notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the various types of evidence the appellant should 
provide; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  Given that the 
foregoing notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  Subsequent to the 
notice, however, the appellant had opportunity to present 
evidence and argument in support of her claim as evidenced by 
her written statements and the written and oral statements 
presented by the appellant's representative, including at the 
hearing before the Board.  Further, the appellant's claim was 
readjudicated in the March 2006 statement of the case and 
February 2007 supplemental statement of the case.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice has 
not been provided in this case.  

In this case, the appellant's claim was not denied based upon 
the foregoing elements for the establishment of service 
connection for the cause of the veteran's death, but because 
the appellant had not met all of the legal criteria for 
eligibility for DIC; specifically, that she had not been 
married to the veteran for the one year period prior to his 
death.  Notwithstanding, the Board finds that any notice 
error that may be perceived in the foregoing documents did 
not affect the essential fairness of the adjudication.  
Specifically, during the course of this appeal, including at 
the September 2007 hearing before the Board, the appellant 
and her representative demonstrated actual knowledge of what 
was necessary to substantiate her claim, namely, evidence 
supporting a finding that she had been married to the veteran 
for a period of one year prior to his death.  See Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008)(citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007)); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has obtained service medical records, obtained private 
post-service medical records, and all administrative records 
available pertaining to the marriage of the appellant to the 
veteran.  In August 2007, the appellant's representative 
submitted a statement that indicated that the appellant has 
provided to VA all of the information that is available to 
her.  In summary, all known and available records relevant to 
the issue on appeal have been obtained and associated with 
the claims file.  VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Analysis

The appellant, the widow of the veteran, seeks eligibility 
for VA Dependency and Indemnity Compensation (DIC) benefits.  
She states that she should qualify for such benefits based 
solely upon her marriage by ceremony to the veteran.  She and 
her representative have asserted that adequate evidence has 
been submitted that substantiates that she was married to the 
veteran in a Native American tribal ceremony much earlier 
than one year prior to the veteran's death.  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002 
& Supp. 2007);  38 C.F.R. § 3.50 (2007).

DIC benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 U.S.C.A. § 1304 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.54(c) (2007).

In the present case, no evidence has been presented to show, 
nor has it ever been contended, that the appellant and the 
veteran ever had a child together.  In addition, the veteran 
and the appellant were not married before February 1, 1965.  
Furthermore, it is not disputed that the appellant married 
the veteran by ceremony on May [redacted], 2003, less than one year 
before his death on May [redacted], 2004.  In substantiation of their 
marriage by ceremony on that date, there is of record a 
Certificate of Marriage from the Turtle Mountain Tribal Court 
showing May [redacted], 2003 as the date of marriage; a Declaration 
of Status of Dependents submitted by the veteran to VA prior 
to his death, that lists May [redacted], 2003 as the date of his 
marriage to the appellant; the veteran's obituary that 
describes his marriage to the veteran as having taken place 
on May [redacted], 2003; and the appellant's June 2004 application 
for DIC benefits, in which she indicated that the date of her 
marriage to the veteran was May [redacted], 2003.  

It is the appellant's primary contention that in addition to 
the May [redacted], 2003 marriage, she was married to the veteran in 
a Native American tribal ceremony much earlier than one year 
prior to the veteran's death.  In support of this claim, the 
appellant has submitted several documents, including her 
sworn affidavit attesting to her tribal marriage to the 
veteran on November [redacted], 2002, as well as a purported 
affidavit, dated in December 2005, from F.C., the alleged 
celebrant of that alleged marriage.  

In the purported December 2005 affidavit from F.C. it is 
stated that the veteran and the appellant "were married 
through a Native American Indian Ceremony on November [redacted], 
2002 at the home of F. and R. C., who reside within Tribal 
Jurisdiction, Turtle Mountain Band of Chippewa Indians."  
The "affidavit" is signed by F.C., but also includes the 
signature of B.L.C., as his "P/O/A (Power of Attorney)."  
There is a Notary page attached to the document dated in May 
2006, in which the Notary Public attested to the fact that 
F.C. acknowledged to the Notary that he had executed the 
document.  The writing in this "affidavit" is noteworthy in 
that the stated marriage date was obviously altered from the 
original date of "November [redacted], 2003" to the altered date of 
"November [redacted], 2002."  The claims file, in fact, also 
contains what appears to be the exact same "affidavit" 
without the alteration and without the notarized signature of 
F.C.  In an effort to explain this alteration, the 
appellant's representative testified at the 2007 Board 
hearing that official files or paperwork for most of their 
life's events are not kept in Native American culture; thus, 
there are no forms to correct errors by the Federal 
Government standards.  He testified further that F.C. 
corrected the foregoing "affidavit" in the simplest manner 
possible by changing the date from 2003 to 2002.  

The appellant has also submitted a copy of a document of the 
Turtle Mountain Band of Chippewa Indians dated in July 1992 
showing that F.C., as a Spiritual Leader has the authority to 
perform tribal marriage ceremonies, as well as an August 2005 
statement signed by F.C. indicating that the marriage of the 
veteran and the appellant was recognized by the Tribal Court, 
and that they were "together since June 20, 1996 until [the 
veteran's] death May [redacted], 2003 [note - veteran actually died 
May [redacted], 2004], and are recognized as husband and wife."  

The Board does not reach the question of the validity of the 
claimed tribal marriage.  38 C.F.R. § 3.1(j) (2007); M21-1, 
Part III, 6.09.  For the sake of analysis, the Board will 
assume its validity.  The question before the Board is 
whether the evidence supports a finding that the appellant 
and the veteran were married at least one year prior to the 
date of his death.  First, it is noted that other than the 
self-serving statements and affidavits signed by the 
appellant herself, the only evidence that supports such a 
finding is the December 2005 "affidavit" of F.C. described 
above.  Significantly, however, this "affidavit" has 
clearly been altered to be more favorable to the appellant's 
claim.  The explanation offered by the appellant's 
representative that F.C. had altered the document in such a 
simple manner because of his Native American culture is not 
only unfounded, but there is no evidence to suggest, let 
alone prove that it was F.C. who actually performed the 
critical alteration.  Moreover, there is no indication that 
the statement in the document was sworn to under oath, and as 
such, it does not rise to the level of a legal affidavit for 
purposes of weighing its probative value.  In any event, 
there is substantial evidence in the claims file showing that 
when the appellant married the veteran on May [redacted], 2003, it 
was their first marriage by any means.  The Marriage 
Certificate itself showing that date is particularly 
probative, given that it was issued by Turtle Mountain Tribal 
Court in the very jurisdiction that the appellant alleges an 
earlier tribal marriage had been performed.  The veteran's 
obituary as well as his initial Declaration of Status of 
Dependents are equally probative as to the actual date of the 
appellant's marriage to the veteran since they were prepared 
at a time when the parties were not aware of the critical 
significance of the date of marriage.  

A statement from State Senator D.B. dated July 2003 (prior to 
the veteran's death in May 2004) but received at VA in 
December 2004, pertaining to survivor benefits for spouse 
attests to his personal knowledge that the veteran and the 
appellant had "been together as a couple" for at least five 
years.  The statement has no information as to the date of 
marriage and is of no probative value.

With respect to the appellant's self-serving statements and 
affidavits alleging an earlier marriage date, it is 
significant to note that she did not assert such an 
allegation prior to the initial denial of her claim.  As 
described above, on the application for DIC benefits, the 
appellant indicated that the date of her marriage to the 
veteran was May [redacted], 2003.  It was only after finding out that 
one of the requirements for such benefits was that she be 
married to the veteran for one full year prior to his death 
did she allege that an earlier tribal marriage had occurred.  

Finally, the Board is compelled to note that although the 
appellant has not specifically asserted that her relationship 
to the veteran prior to their 2003 marriage should be deemed 
to have been a marriage at common law for VA death benefits 
purposes, common law marriage is not recognized in the State 
of North Dakota.  

Based upon the foregoing analysis, the Board must find that 
the clear preponderance of the evidence is against a finding 
that the appellant had been married to the veteran for the 
one year period prior to his death.  After a thorough review 
of all the evidence under the pertinent law and regulations, 
the Board can only conclude that there is no provision that 
could possibly permit a grant of these benefits on the 
evidence in this case as they relate to the issue of whether 
the appellant's marriage to the veteran could have entitled 
her to DIC benefits.  Consequently, it must be concluded that 
the appellant's eligibility for DIC benefits is not 
warranted.  

As this discussion illustrates, the law and regulations 
concerning VA DIC benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that she had lived 
with the veteran for many years before they were married, and 
that it is unfair that she should be precluded from the 
benefits because she did not meet the one-year criteria by 
only two days; unfortunately, the Board has no authority to 
act outside the constraints of the statutory and regulatory 
criteria.





	(CONTINUED ON NEXT PAGE)




ORDER

The marriage between the veteran and the appellant does not 
meet the time requirements for purposes of eligibility for VA 
Dependency and Indemnity Compensation (DIC) benefits.  The 
appeal is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


